896 N.E.2d 1062 (2008)
PEOPLE STATE OF ILLINOIS, respondent,
v.
Arthur McKENZIE, petitioner.
No. 107198.
Supreme Court of Illinois.
November 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. McKenzie, case No. 1-05-3821 (06/09/08), and remand the case to the circuit court with instructions to: (1) reduce defendant's sentence from 40 years' imprisonment to the statutory maximum of 30 years; and (2) amend defendant's mittimus to reflect this correction.